Order of disposition, Family Court, New York County (George Jurow, J.), entered December 13, 1993, which, insofar as appealed from, terminated respondent’s parental rights following a fact-finding determination that she had permanently neglected the subject child, and transferred custody and guardianship of the child to petitioner child care agency and the Commissioner of Social Services for the purpose of adoption by the child’s foster parents, unanimously affirmed, without costs.
We agree with the Family Court that adoption by the child’s foster parents is in her best interests. Contrary to respondent’s *504contention, for dispositional purposes no presumption favors the child’s aunt or any other member of what respondent calls the child’s "natural extended family” (see, Matter of Star Leslie W., 63 NY2d 136, 147-148; see also, Matter of Netfa P., 115 AD2d 390, 392; Matter of Michael W., 191 AD2d 287). Nor did the court err in denying respondent a second adjournment of the dispositional hearing so that she might contact the child’s aunt and present her as a possible resource for the child, respondent having failed to explain why she did not take advantage of the two-month adjournment already given her for that purpose, and the aunt having expressed to petitioner agency no interest in becoming a permanent resource for the child. Respondent’s argument that her constitutional rights were violated by permitting petitioner agency rather than the probation department to prepare a report pursuant to Family Court Act § 625 (b) is moot, since no such report was prepared. Concur — Sullivan, J. P., Rubin, Kupferman, Asch and Nardelli, JJ.